DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 15/678408 (“’408 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is August 16, 2017. Because the instant application was on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
     	The instant application is a continuing reissue application of US Patent 8,849,323 (“’323 Patent”). The ‘323 Patent was filed on February 9, 2012 as U.S. Application No. 13/369,974 (“’974 Application”), entitled “SMS INQUIRY AND INVITATION DISTRIBUTION METHOD AND SYSTEM.”
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 5/2/2022 has been entered.
 	This action is being issued following Applicant’s response of 5/2/2022, which included: 1) claim amendments 2) arguments and 3) a new reissue declaration. 
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘323 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘323 Patent. Also based upon the Examiner's independent review of the‘323 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, supplemental examinations. A Certificate of Correction on the '323 patent issued April 21, 2015.
	 
II. STATUS OF CLAIMS
The ‘323 Patent issued with claims 1-58 (“Patented Claims”).   The Amendment of 8/16/2017 cancelled claims 1-58 and added claims 59-96.  The Amendment of 12/2/2019 amends claims 59 and 78.  The amendment of 7/13/2020 amends claims 59 and 78, and cancels claims 69, 74-77, 88 and 93-96.  The amendment of 3/29/2021 amends claims 59 and 78.  The amendment of 9/13/2021 amends claims 59 and 78.  The amendment of 5/2/2022 amends claims 59 and 78.  As of the date of this Office Action, the status of the claims is:
a. Claims 59-68, 70-73, 78-87, and 89-92 are pending (“Pending Claims”).
b. Claims 59-68, 70-73, 78-87, and 89-92 are examined (“Examined Claims”)

III. AMENDMENT OF 5/2/2022
The amendment to the claims, filed 5/2/2022 has been entered and considered.  
IV. CONTINUING DATA
This application is a continuation reissue of application of U.S. application no. 14/519,559, filed on October 21, 2014, (“’559 Application”), which issued as RE46,685 on January 23, 2018.  The ‘559 application is a reissue of US Application 13/369,974 (“the ‘974 application), filed October 17, 2008.  The ‘974 application is a continuation of US Application 12/297614 (“the ‘614 application”), which is a national stage entry of PCT/FI2007/502010, filed April 20, 2007, which claims priority to Finnish Application FI-20060387, filed April 21, 2006.  The ‘974 Application is also a continuation-in-part of US Application 10/734352., filed December 11, 2003, which is a continuation of US Application 10/227,194, filed August 21, 2002 (“the ‘194 application).  The ‘194 application claims the benefit of Finnish application 20011680, filed 08/21/2001.
In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

V. PRIORITY
The current claims find support back to April 21, 2006, which is the filing date Finnish Application FI-20060387.  In addition, the ‘352 and ‘194 applications do not support the currently claimed invention, as the prior applications do not support that the wherein the inquiry-reply communication authentication is performed as part of a service delivery inquiry, a service delivery reminder, a service delivery cancellation, or a permission request.  As such, at present, the current claims have an effective filing date of April 20, 2007.  



VI. REISSUE DECLARATION
The reissue oath/declaration filed 5/2/2022 is defective for several reasons.  First, while most of the claim limitations are narrowed relative to the patent, claims 59 and 78 refer to authenticating the reply based on a mobile device address and a choice symbol (claim 59, line 23-24).  However, the original patent claims specify verifying the authenticity of reply based on the replier’s mobile number and the choice symbol.  A mobile device address is broader than a mobile number.  A reissue is broadening if it is broadened in one aspect, even if narrowed in others.  As such, this is a broadening reissue.  Because it is a broadening reissue, Applicant is required to specify a claim being broadened and the language that renders the claims to be too narrow.  MPEP 1414.  The Examiner notes that amending the claim to change mobile device address to mobile number would overcome this problem.  Second, it appears that Applicant filed the new declaration under 37 CFR 1.46.  However, the check box on the declaration indicating it is filed under rule 1.46 has not been checked.  In addition, because this is a broadening reissue, and the patent 13/369974 was not filed under rule 1.46, then the current declaration cannot be filed under rule 1.461.  Again, amending the claim to change mobile device address to mobile number would overcome this problem.  Third, it is not clear that the signer of the declaration, Robert Batz, is authorized to sign on behalf of the registered assignee, Bookit OY.  Mr. Batz is the head of IP for Smartcom Labs OY.  The registered assignee for the current case is Bookit OY.  The Examiner notes in the patent, 8,849,323, Applicant filed papers showing a conveyance to Smartcom Labs, but no paper has been filed in the current case.  This issue would be resolved by filing the new papers showing the name change.                                    
Claims 59-68, 70-73, 78-87, and 89-92 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


VII. REJECTIONS UNDER 35 USC 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 59-68, 70-73, 78-87, and 89-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 59 and 78 now recite that wherein authentication of the inquiry-reply communications received at the reply address from the mobile device address of the recipient are guaranteed based on the fact that inquiry-reply communications have been received at the reply address from the mobile device address of the recipient such that the reply address represents a reply address series that both identifies the inquiry and the mobile device address from which the inquiry-reply communication was sent.  This limitation lacks an adequate written description for two reasons.  First, there is insufficient support for the authentication being guaranteed based on the inquiry-reply being received.  In fact, an improper response is not determined to be authenticated merely by the fact that it is received.  Second, the support for this limitation is at the top of column 3 of the ‘323 patent.  No other mention of a reply address series appears in either this case, or any of the parent applications. The disclosure does not specify how a reply address represents a reply address series.  As such, there does not seem to be support for a reply address series or how it represents the inquiry and mobile address.  MPEP 2161.01 last paragraph states that more than mere word for word support is needed.  Rather, the disclosure must set forth the steps or algorithm for performing the claimed invention.  At present, the disclosure fails to provide the steps or algorithm for guaranteeing authentication.  Accordingly, it is unclear that Applicant was in possession of the claimed invention at the time of filing.  
Claims 59 and 78, refer to a mobile device address. There is no mention of a mobile device address in the disclosure.

Claims 59-68, 70-73, 78-87, and 89-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 59 and 78 state that authentication of inquiry-reply communications … are guaranteed based on the fact that inquiry-reply communications have been received at the reply address from the mobile device address of the recipient such that the reply address represents a reply address series that serves to both identify the inquiry … and the mobile device address.  
However, the current disclosure only mentions the series at top of column 3.  No explanation of what constitutes a reply address series is provided, and no explanation of how a reply address series guarantees authentication is provided.  As such, one of ordinary skill would not be able to make and use the claimed invention.  Clarification is required.

Claims 59-68, 70-73, 78-87, and 89-92 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 59 and 78 use the term mobile device address.  The term does not appear in the specification and hence its scope is unclear.

VIII. NEW MATTER
Claims 59-68, 70-73, 78-87, and 89-92 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:  There is not adequate support for the reply address series or mobile device address, as discussed above.

IX. ALLOWABLE SUBJECT MATTER
Claims 59-68, 70-73, 78-87, and 89-92 would be allowable if rewritten or amended to overcome the rejection(s) under  35 U.S.C. 112 and 35 USC 251, set forth in this Office action.  
Claims 59-68, 70-73, 78-87, and 89-92 define over the art in that none of the art teaches wherein authentication of the inquiry-reply communications received at the reply address from the mobile device address of the recipient are guaranteed based on the reply address representing a reply address series that both identifies the inquiry and the mobile device address from which the inquiry-reply communication was sent.  However, upon resolution of the 112 rejections above, the art rejection will be revisited.  

X. RESPONSE TO ARGUMENTS
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
Applicant has asserted that the disclosure has explained in exhaustive detail how authentication of inquiry-reply communications received at the reply address from a mobile device of a recipient are guaranteed based on the reply address.  Whether or not this is true, that argument is not relevant to the issue at hand.  The current issue is whether the disclosure explains authentication is guaranteed based on a reply address series that represents a reply address series.  The current disclosure fails to provide an adequate description of this feature.
Applicant directs the Examiner to paragraphs [0136]-[0140] of 10/734,352 to provide support for the invention.  The Examiner notes that 10/734,352 does not have numbered paragraphs.  If Applicant is referring to the publication of 10/734,352, 2004/0128158, paragraphs [0136]-[0140] refer to the matrix, but provide no explanation of how a reply address represents a reply address series, as the claim now recites, or how the reply address series guarantees authentication.  As such, the rejection stands.    

X. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/            Primary Examiner, Art Unit 3992  

CONFEREES:     

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                               
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In addition, the patent was filed 2/9/2012, which is too early to have been filed under rule 1.46.